Filed Pursuant to Rule 424(b)(3) Registration No.:333-151131 PROSPECTUS SUPPLEMENT SUNSHINE FINANCIAL, INC. (Proposed Holding Company for Sunshine Savings Bank) This prospectus supplement supplements the prospectus of Sunshine Financial, Inc., dated August 12, 2008. This prospectus supplement should be read together with the prospectus. We are extending our community offering and increasing the number of shares you may purchase in the offering.In order to complete the offering of common stock of Sunshine Financial, Inc., we must sell at least 688,500 shares of common stock, which is the minimum of our offering range.To facilitate the sale of additional shares, as contemplated by our Plan of Reorganization and Stock Issuance, we are extending our community offering and have increased the amount of stock that individuals and groups may purchase as follows: ► the maximum amount that an eligible account holder, supplemental eligible account holder or other member may purchase is now $344,250 (or 34,425 shares); ► the maximum amount that purchasers in the community offering may purchase is now $344,250 (or 34,425 shares); and ► the maximum amount that an individual, together with any associates and other persons acting in concert, may purchase is now $344,250 (or 34,425 shares). Persons who are interested in purchasing shares should submit an order form, together with full payment for the shares ordered.
